Citation Nr: 0214097	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2000 rating decision of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO denied 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
March 2000, at age 75, from cardiogenic shock due to ischemic 
cardiomyopathy and atherosclerotic heart disease; end-stage 
renal disease was a contributory cause of death.

2.  At the time of his death, service connection was in 
effect for dermatitis venenata, evaluated 10 percent 
disabling.

3.  Neither arteriosclerotic heart disease nor renal disease 
was present in service or manifested during the first 
postservice year.

4.  A disability of service origin or a disability 
proximately due to or the result of or aggravated by a 
service-connected disability is not shown to have caused 
death or played any part in death.  

CONCLUSION OF LAW

A service-connected disability did not cause or substantially 
or materially contribute to the veteran's death.  38 U.S.C.A. 
§§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.312 (2001), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The death certificate shows that the veteran died in March 
2000, at age 75, from cardiogenic shock, due to ischemic 
cardiomyopathy and to atherosclerotic heart disease.  The 
approximate interval between death and the onset of ischemic 
cardiomyopathy was listed as three months.  The approximate 
interval between death and the onset of atherosclerotic heart 
disease was listed as twelve months.  End stage renal disease 
was listed as a condition contributing to death.  An autopsy 
was not performed.  At the time of his death, service 
connection was in effect for a skin disorder, most recently 
classified as dermatitis venenata, and evaluated 10 percent 
disabling since June 4, 1957.  

When the veteran was examined in October 1942 for service 
entrance, blood pressure was recorded as 124/62; the 
cardiovascular and genitourinary systems were evaluated as 
normal.  Service medical records are negative for 
cardiovascular or kidney disorders.  No reference was made to 
the administration of sulfa drugs.  On an examination 
performed in January 1946 for service separation, blood 
pressure was recorded as 118/78; the cardiovascular and 
genitourinary systems were evaluated as normal.  

A VA examination was performed in June 1946.  Blood pressure 
was recorded as 120/60.  The cardiovascular and genitourinary 
systems were evaluated as normal.  

A VA examination was performed in December 1947.  Blood 
pressure was recorded as 130/90.  The general medical 
evaluation was unremarkable.  

A VA examination was performed in November 1949.  Blood 
pressure was recorded as 136/90.  The general medical 
evaluation was unremarkable.  

On VA examination in February 1955, systolic blood pressure 
readings were 180 and above; diastolic blood pressure 
readings were 120 and above.  The cardiovascular and 
genitourinary systems were evaluated as normal.  The 
diagnoses included essential hypertension.  Subsequent 
medical records reflect the veteran's treatment for essential 
hypertension.  In October 1991, the veteran was found to have 
atrial fibrillation, most likely due to very mild 
hypertensive cardiovascular disease.

An April 1955 statement reflects the veteran's treatment by 
VA during the period from July 1954 to September 1954.  A 
radiographic report showed that the heart was borderline in 
size with left ventricular preponderance.  Urinalyses and 
intravenous pyelograms were performed, but no definite kidney 
disorder was identified.  When the veteran was seen at a 
cardiac clinic in September 1954, he indicated that he knew 
of hypertension 11/2 years before.  

The veteran was hospitalized by VA in June 1957 primarily for 
dermatitis venenata.  On general medical examination, it was 
found that the veteran had an apical, Grade II systolic 
murmur; there was questionable enlargement of the heart by 
percussion; the aortic sound was increased.  A chest x-ray 
showed slight prominence of the left ventricle.  EKG findings 
were consistent with left ventricular hypertrophy and strain.

Received in October 1982 was a statement from Joseph V. 
Lombardo, M.D.  It was reported that the veteran had end-
stage renal disease, secondary to idiopathic 
glomerulonephritis.  He had been dialysis-dependent since 
January 1981.  His history dated to 1953 when he was noted to 
have hypertension.  In 1977, an abnormal urinalysis was 
noted.  During 1979 and 1980, changes in serum creatinine 
were monitored.  In December 1980, a renal biopsy was 
considered consistent with mesangial proliferative 
glomerulonephritis.  Subsequent medical records reflect the 
veteran's treatment for end-stage renal disease, including 
renal transplant surgery in July 1985.

A statement was received from the appellant in August 2000.  
She reported that the veteran was given sulfa drugs while 
stationed at Sampson Naval Base, and thereafter.  She pointed 
out that it is a known fact that sulfa drugs are somewhat 
toxic, producing blood abnormalities and kidney damage.  

In a letter dated in November 2000, the RO asked the 
appellant to sign a release authorizing the RO to obtain the 
veteran's medical records from St. Luke's Hospital.  
Thereafter added to the record were copies of the appellant's 
treatment, not the veteran's treatment, at that facility.

Added to the record in December 2000 was a copy of a report 
about sulfa drugs appearing on the Internet in Encarta.  The 
report indicates that sulfa drugs are somewhat toxic, 
producing blood abnormalities and kidney damage when 
indiscriminately used.  

Added to the record in June 2001 were copies of articles from 
Internet sources about end-stage renal disease and about 
sulfa drugs, including reports of kidney failure episodes 
related to the use of sulfa drugs.

In a statement dated in July 2001, the appellant requested a 
hearing with an RO hearing officer.  In a report of contact 
dated in September 2001, the appellant's representative 
advised that the appellant would not attend the scheduled 
hearing.

II.  Analysis

VCAA

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  Implementing regulations were promulgated at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, she is entitled to the version of the applicable 
criteria most favorable to her.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

In a letter dated in May 2000, the RO specifically informed 
the appellant of what information she needed to provide in 
the event that there were outstanding private treatment 
records that VA needed to retrieve.  The appellant was 
alternately advised that she could obtain the records herself 
and send them to the RO.  By the January 2001 statement of 
the case and the December 2001 supplemental statement of the 
case provided the appellant, the RO discussed the pertinent 
evidence, provided the laws and regulations governing the 
claim, and essentially notified the appellant of evidence 
needed to prevail on the claim.   Further, she was advised 
that the RO would obtain VA medical records identified by the 
appellant.  By February 2001 and November 2001 letters, the 
appellant was notified that she should furnish evidence that 
sulfa drugs were administered to the veteran in service and 
medical evidence that such drugs led to the conditions 
causing the veteran's death.  On the latter occasion, she was 
notified that the best evidence she could submit would be 
records of medical treatment or statements from doctors who 
treated the veteran for the conditions causing death.  
Accordingly, the statutory and regulatory requirement that VA 
notify a claimant as to what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA, has been met.  See Quartuccio v. Principi, 
16 Vet App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Pertinent postservice medical records have been associated 
with the record.  Significantly, the appellant has not 
identified any additional existing evidence that is necessary 
for a fair adjudication of her claim that has not been 
obtained.  Moreover, as no competent evidence has been 
presented that the fatal diseases causing the veteran's death 
were present during service or manifested within one year 
thereafter or that the terminal illness may be associated 
with any established event, injury or disease in service or 
with the service connected disability, no duty arises on the 
part of the VA to seek a medical opinion on the putative 
relationship put forth by the appellant between the terminal 
illnesses and any drugs taken by the veteran in service.  See 
38 C.F.R. 3.159(c)(4) (66 Fed. Reg. 45620, 45631 2001).  

Furthermore, the appellant was scheduled for a personal 
hearing, but declined to attend.  There is no indication that 
additional evidence exists and can be obtained on the issue 
here in question.  Adjudication of this appeal, without 
referral to the RO for further consideration under the new 
law and regulations, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  In 
addition, certain chronic diseases, among which are 
arteriosclerosis and cardiovascular-renal disease, including 
hypertension, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

The applicable criteria pertaining to service connection for 
the cause of death provide as follows:  

(a)	General.  The death of a veteran 
will be considered as having been due to 
a service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports. 
(b)	Principal cause of death.  The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 
(c)	Contributory cause of death. 
(1)	Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection. 
(2)	Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions. 
(3)	Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed. 
(4)	There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §  3.312 (2001).

The medical evidence shows that atherosclerotic 
cardiovascular disease, the underlying condition which 
brought about the veteran's death from cardiogenic shock, was 
not confirmed until about 45 years after the veteran's 
military service.  The Board notes that a borderline elevated 
diastolic blood pressure reading was first recorded about two 
years after the veteran left service, while essential 
hypertension and some cardiac enlargement were verified about 
eight years after his separation from service.  Even assuming 
that the initial, postservice elevated diastolic blood 
pressure reading was indicative of later demonstrated heart 
disease, the Board notes that diastolic blood pressure 
readings in service were below 90 and that the cardiovascular 
findings were normal.  Additionally, a diastolic blood 
pressure reading within one year after the veteran left 
military service was below 90, and the veteran's 
cardiovascular system was found to be normal.  

The medical evidence also shows that end-stage renal disease, 
a condition which contributed to the veteran's death, was not 
confirmed until about 35 years after the veteran left 
military service.  The appellant asserts that the veteran was 
given sulfa drugs during service and points out that sulfa 
drugs are known to produce kidney damage.  At the outset, the 
Board notes that there is no objective evidence that the 
veteran was given sulfa drugs during service.  However, even 
assuming that he was given sulfa drugs during service, the 
appellant's assertion linking the use of sulfa drugs to later 
demonstrated kidney disease amounts to a medical opinion.  As 
a lay person, the appellant is not competent to offer a 
medical opinion concerning the cause of her husband's death.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The appellant has submitted scientific articles indicating a 
connection between kidney failure episodes and the use of 
sulfa drugs.  Although these articles indicate a 
relationship, generally, between the administration of sulfa 
drugs and instances of kidney damage, they do not establish a 
link, specifically, between any sulfa drugs given to the 
veteran during service and the inception, in the veteran's 
case, of end-stage renal disease.  No competent medical 
evidence has been presented showing that the alleged use of 
sulfa drugs in service led to the veteran's end-stage renal 
disease.   

The record does not demonstrate that the veteran's service-
connected skin disorder was linked to any of the conditions 
which brought about the veteran's death or that the service-
connected skin disorder in any aided or lent assistance in 
bringing about the veteran's death.  The appellant does not 
contended otherwise.  Accordingly, no basis is provided for a 
grant of service connection for the cause of the veteran's 
death on the grounds that a service-connected disorder was 
etiologically related to any of the conditions primarily 
causing death or that a service-connected disorder was a 
contributory cause of death.

For all the foregoing reasons, the claim for service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C. § 5107(b) (West 
1991 and Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991). 

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

